Dismissing.
The only issue in this case is whether appellee has paid certain mortgage bonds in full as is claimed by him or whether there is a balance of $248.11 due on such bonds as claimed by appellant. Hence as will be seen the amount in controversy is the balance claimed by appellant. The appeal was granted by the court below, therefore under sections 950-1 to 950-3, Kentucky Statutes, and on the authority of the cases of Lower v. Lower,260 Ky. 729, 86 S.W.2d 682 and Wolfe v. Wolfe, 241 Ky. 344,43 S.W.2d 1006, and other cases cited under those sections of the statute, the appeal must be and is hereby dismissed.